Hill, J.,
dissenting. I concur in the dissent of Justice Billings and write separately to emphasize the bases of my disagreement with the majority. Unfortunately, their decision neither follows standing precedent nor explicates precise standards for future decisions.
This Court has addressed prosecutorial disqualification in three prior cases. In State v. Bosworth, 124 Vt. 3, 197 A.2d 477 (1963), we upheld the trial court’s denial of the defendant’s disqualification motion on an appeal from a criminal conviction. The Bosworth Court observed that nothing in the record “demonstrat[ed] bias or prejudice on the part of the state’s attorney .... Everything in the record indicates that the respondent has had a fair trial at the state’s attorney’s hands.” Id. at 10, 197 A.2d at 481-82.1 In State v. Miner, 128 Vt. 55, 258 A.2d 815 (1969), we adhered to the actual prejudice standard in our review of a murder conviction. See id. at 62, 258 A.2d at 819. Finally, State v. Hohman, 138 Vt. 502, 506-07, 420 A.2d 852, 855 (1980), held that prosecutorial bias required reversal of a conviction only when such bias *238prejudiced the defendant’s right to a fair trial. Thus, our prior cases have established that a conviction will be overturned for prosecutorial bias only upon a showing of palpable, harmful prejudice to the defendant.
This case presented us with our first interlocutory appeal of a motion to disqualify a prosecutor. Unlike our prior cases, the issue is not whether prosecutorial bias tainted a conviction.2 Rather, this appeal turns on the proper standard for disqualification decisions at the trial level, and the applicability of that standard to this case. See Pisa v. Commonwealth, 378 Mass. 724, 728, 393 N.E.2d 386, 389 (1979).
The majority recognizes the complexity of the prosecutor’s duties. A prosecutor is not only an advocate. He or she is also an officer of the state, and must advance “just results,” even if they come at the expense of convictions. Prosecutors are bound to disclose exculpatory evidence to defendants. State v. Goshea, 137 Vt. 69, 76, 398 A.2d 289, 294 (1979); Code of Professional Responsibility, 12 V.S.A. App. IX, DR 7-103 (B). They are vested with substantial discretion over the institution of criminal proceedings. See State’s Attorney v. Attorney General, 138 Vt. 10, 13, 409 A.2d 599, 601 (1979). Their responsibilities to the state include both zealous prosecution and scrupulous protection of individual rights. See generally Developments in the Law — Conflicts of Interest in the Legal Profession, 94 Harv. L. Rev. 1244, 1417-18 (1981). To fulfill these responsibilities, a prosecutor should be dispassionate and objective.
Our state’s attorneys are also elected public officials, who derive their authority from the legislature, and are responsible for the prosecution of all crimes within their jurisdictions. See 24 V.S.A. § 361(a); State’s Attorney v. Attorney General, supra, 138 Vt. at 12-13, 409 A.2d at 601. When the courts disqualify a state’s attorney, another prosecutor replaces the one designated by statute and election. Disqualification entails other difficulties, such as delays and potential prejudice to the state. See generally Developments, supra, at 1471-73. Given *239the gravity of the competing interests, this Court should adopt a precise disqualification standard, one that protects the rights of defendants while permitting state’s attorneys to perform their duties when rights are not threatened.
The Court’s decision in this case does not respond to the complexities of the problem. The majority departs from our precedents, which have focused upon the impact of prosecutorial bias on defendants, and does not address the role of prejudice in disqualification rulings. Instead, the opinion strays toward a vague notion of per se disqualification for misconduct, thereby confusing the proper role of disqualification and disciplinary proceedings. Cf. Developments, supra,, at 1500-03 (discussing the advantages of disciplinary proceedings over disqualification in civil cases). Disqualification is not the remedy for prosecutorial misconduct. It is a protection against unfair trials. The fairness of the process, not the virtue of the attorneys, is our real concern.
Although this is a case of first impression, our prior case law provides the basis for a workable standard. The concerns before trial differ from those after conviction in degree, not kind. A fair trial remains the goal. However, before a trial, the court should be sensitive to the potential for prejudice to the defendant. I believe that a trial court should disqualify the state’s attorney if his continued presence in the case would cause a reasonable potential for prejudice to the defendant. “A reasonable potential for prejudice” standard would rigorously protect defendants. It would not require a showing of actual, or likely, harm. Rather, the trial court would focus on the possibility of an unfair trial. Yet, this rule would place the burden on defendants of demonstrating some real, not imagined, chance of prejudice. Such a rule would comport with the decisions of numerous other states which have adopted similar standards for adjudicating disqualification motions. See, e.g., Pisa v. Commomwealth, supra, 378 Mass, at 729, 393 N.E.2d at 389; People v. District Court, 189 Colo. 159, 162, 538 P.2d 887, 888-89 (1975) (en banc); People v. Zimmer, 51 N.Y.2d 390, —, 414 N.E.2d 705, 707, 434 N.Y.S.2d 206, 208 (1980) (“reasonable potential for prejudice will suffice [to disqualify]”). The standard I suggest is a strict test. It would certainly disqualify prosecutors who had serious conflicts of interest, see People v. Zimmer, supra, 51 N.Y.2d at *240—, 414 N.E.2d at 706, 434 N.Y.S.2d at 207; displayed extreme bias toward the defendant, see State v. Snyder, 256 La. 601, 603-04, 237 So. 2d 392, 393-94 (1970); or possessed a “personal stake” in the outcome of the case. See State v. Hohman, supra, 138 Vt. at 504-05,420 A.2d at 854.
Despite my adherence to a strict disqualification standárd, I cannot join the majority in disqualifying the prosecutor in this case. As the dissent of Justice Billings convincingly demonstrates, the defendant has failed to establish any danger of prejudice. Furthermore, the majority opinion offers no guidance to the trial courts and ignores the principles of our case law. Accordingly, I respectfully dissent.
I am authorized to state that Mr. Justice Billings also concurs in this dissent.

 The Court stated that the motion to disqualify “was addressed to the trial court’s discretion,” and also noted that the disqualification motion did not comply with the applicable court rule on the form and necessity for affidavits. See id. at 10, 197 A.2d at 481.


 In State v. Hohman, supra, the Court stated that the trial court erred in not disqualifying the prosecutor, hut held the error harmless under the facts in that case. See id. at 506-07, 420 A.2d at 855. Despite the contrary intimations in the majority opinion, Hohman did not delineate a precise standard to govern disqualifications.